Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Claim Status – Response to Election/Restrictions
Claims 1-17 are currently pending in this application. Applicant’s election of Group I (claims 1-16) without traverse in the reply filed on December 10, 2021 is acknowledged. Claim 17 is withdrawn from examination based on non-elected Group II.  Claims 1-16 will proceed to examination.

Claim Objections
Claim 10 is objected to because of the following informalities:  Typographical error with the term, “worpiece” (line 8).  Appropriate correction is required.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
Claims 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gyorfi et al. (US 2011/0084841).

With respect to claim 11, Gyorfi teaches further an interior localization system to control process procedures in the industrial production of workpieces from steel or sheet metal1 in a manufacturing hall (antenna 303, RFID transmitter 304, receiver 305, logic 
a plurality of transceiver units permanently installed in the manufacturing hall (each nodes 104 of manufactured goods are equipped with wireless transceiver and are located on an assembly line or warehouse space, fig.1 and par.0027); 
at least one mobile unit (handheld device of asset tag readers 105, fig.1 and fig.3, par.0026); and 
an analysis unit (logic circuitry 302 of handheld device of asset tag readers 105), wherein the transceiver units and the at least one mobile unit are configured to transmit and receive electromagnetic signals (RFID reader 105 transmit and receive signal 309 to and from each of transceivers of RFID tag 104 to determine location of the plurality of nodes 104 of manufactured goods/asset, fig.3 and par.0025, par.0027, par.0032), and wherein the analysis unit is configured to determine runtimes of the electromagnetic signals travelling between the transceiver units and the at least one mobile unit, and to determine a position of the at least one mobile unit in the manufacturing hall based on the runtimes of the electromagnetic signals (determine a coordinate frame and relative positions and orientations of an RFID reader 105 and an RFID tag 104 via RFID communication signal 309, fig.5 and par.0041; where the coordinate frame and relative positions and orientations are determined based on minimum transmission power of a source transceiver RFID reader 105 that enables a RFID tag 104 being detected to indicate distance, par.0020; where detection are based on rate, a function of time, with directional feedback based on the slope of the transmission power curve, par.0050; detection with change in direction at time range, table 9 and par.0064-0065).

at least one of information of the one or more respective workpieces, and a position of the at least one mobile unit in a site plan of the manufacturing hall (displaying change in range information between RFID reader 105 and asset tag or manufactured goods 104 where an individual operating the RFID reader 105 will be able to locate the manufactured goods 104 and control based on locations of objects 104 within the confinement of factory floor/assembly line, par.0002 and par.0027).

With respect to claim 13, Gyorfi teaches further wherein the interior localization system is part of a manufacturing control system for controlling manufacturing processes in the manufacturing hall (asset control based on locations of objects within the confinement of factory floor, par.0002; within the confinement of assembly line, fig.1 and par.0027), wherein the interior localization system is configured to provide data on a position of the at least one mobile unit in the manufacturing hall, and wherein the manufacturing control system is configured to associate the position of the at least one mobile unit with a position of at least one workpiece and to use the position of the at least one workpiece in controlling the manufacturing processes (range information between RFID reader 105 and asset tag or manufactured goods 104 where an individual operating the RFID reader 105 will be able to locate the manufactured goods 104 and control based on locations of objects 104 within the confinement of factory floor/assembly line, par.0002 and par.0027).

With respect to claim 14, Gyorfi teaches further comprising: a display unit (display 205 of handheld mobile device 105; fig.3) configured to display the position of the at least one mobile unit in a site plan of the manufacturing hall (display 205 where arrows 206 light up to provide azimuth direction to a particular tag, figs.1-3, par.0038).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
Claims 1-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gyorfi et al. (US 2011/0084841) in view of Muller (DE 10 2007 045 381; published April 30, 2008).

With respect to claim 1, Gyorfi teaches a method of controlling processing of workpieces in a manufacturing hall to manufacture an end product (nodes 104 are 
associating a mobile unit (handheld device of asset tag readers 105, par.0026) with at least one workpiece (handheld device of asset tag readers 105 are used to locate manufactured good/asset nodes 104, fig.1 and par.0025-0027), the mobile unit being configured to receive and transmit electromagnetic signals to one or more transceiver units permanently installed in the manufacturing hall (handheld device of asset tag readers 105 as shown in fig.3 includes a transmitter 304, receiver 305, antenna 303, and RFID communication signal 309, par.0032; handheld 105 communicates and locates the manufactured good/asset nodes 104 attached with RFID transceiver security tags locate on an assembly line, fig.1 and par.0025-par.0027); and
determining, by an interior localization system (antenna 303, RFID transmitter 304, receiver 305, logic circuitry 302, and RFID communication signal 309 of mobile device 105 are components of localization system to locate the manufactured goods/asset 104, fig.3 and par.0025, par.0027, par.0032), a position of the at least one workpiece by localizing the associated mobile unit from runtimes of the electromagnetic signals travelling between the transceiver units and the mobile unit (determine a coordinate frame and relative positions and orientations of an RFID reader 105 and an RFID tag 104 via RFID communication signal 309, fig.5 and par.0041; where the coordinate frame and relative positions and orientations are determined based minimum transmission power of a source transceiver RFID reader 105 that enables a RFID tag 104 be detected to indicate distance, par.0020; where detection are based on rate, a function of time, with directional feedback based on the slope of the transmission power curve, par.0050; detection with change in direction at time range, table 9 and par.0064-0065).
With respect to claim 1, Gyorfi teaches further integrating the determined position into a manufacturing control system to manufacture the end product, the manufacturing plant comprising the manufacturing hall (asset control based on locations of objects 
Gyorfi fails to teach integrating the determined position into a manufacturing control system of an industrial manufacturing plant (such as “controlling industrial processing of workpieces from steel or sheet metal in a manufacturing hall to manufacture an end product”2).	However, it is known by Muller to teach integrating the determined position into a manufacturing control system of an industrial manufacturing plant, such as, controlling industrial processing of workpieces from steel or sheet metal in a manufacturing hall to manufacture an end product (robots as mobile handling device of workpiece, par.0002 and par.0015; control the robotic handling device for synchronization and coordination of movements and positioning of handling device and object of particular workpiece, par.0015; objects/workpieces such as metallic workpieces in the automotive industrial production and manufacturing, par.0027; Muller teaches further the detection of spatial orientation or position of objects/workpieces via moving conveyor relative to robot handling device, par.0001, based on transit time and transit time differences, par.0024-0026).
Because Muller is also directed to determining position of a workpiece in the manufacturing controlled system of a manufacturing plant (Muller: fig.2; Gyorfi: par.0027), it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the manufacturing controlled assets/workpieces tracking system of Gyorfi with a metal/steel industrial environment as taught by Muller for the purpose of asset control when it is desirable to know the locations of objects within the confinement of space, such as factory floor as taught by Gyorfi (Gyorfi: par.0002), in an automated industrial plant as taught by Muller (Muller: par.0027), office building, or other general or specialized space as further taught by Gyorfi (Gyorfi: par.0002) for the 

With respect to claim 2, Gyorfi and Muller combined teaches further wherein the mobile unit includes a sensing element comprising at least one of an acceleration sensor, a position sensor (Gyorfi: sensor, compass, encoder to measure positions based on direction and orientation, par.0043 and fig.5), a MEMS- based sensor, and a barometer sensor, the method further comprises: integrating a signal from the sensing element into the manufacturing control system for manufacturing the end product (Gyorfi: par.0002), wherein the sensing element provides a movement signal or an orientation signal used to determine the position of the at least one workpiece associated with the mobile unit (Gyorfi: measure positions based on direction and orientation, par.0043 and fig.5; relative positions and orientations of an RFID reader and an RFID tag, par.0041).

With respect to claim 3, Gyorfi and Muller combined teaches further wherein the signals are generated by shaking the mobile unit, by orienting the mobile unit in specific orientations (Gyorfi: positions and orientations of an RFID reader [handheld device of asset tag readers 105] relative to the RFID tag [manufactured good/asset nodes 104], fig.5 and par.0041), or by performing specified gestures using the mobile unit (Gyorfi: locating particular asset tag 104 by moving the mobile device 105 in the direction of ever-decreasing power where it affect the displayed information where the displayed bar grow or shrink to provide feedback that the mobile device 105 is moving toward or away from the node 104, par.0037).

With respect to claim 4, Gyorfi and Muller combined teaches further wherein the mobile unit (Gyorfi: handheld mobile device 105; fig.3) includes a signal input device (Gyorfi: user interface 205 of handheld mobile device 105 including screens 201 and 202, fig.3), and the method further comprises: inputting information for processing the position of the at least one workpiece with the signal input device (Gyorfi: enabling user 

With respect to claim 5, Gyorfi and Muller combined teaches further comprising: receiving image information of the at least one workpiece or the mobile unit (Muller: position detection of respect workpiece via cameras, par.0005-0008); and evaluating the image information for a mark, a barcode, or an image on the at least one workpiece (Muller: recognition of the respective workpiece to be machined or its position and/or orientation in space from the camera captured images, par.0004, par.0029).

With respect to claim 6, Gyorfi and Muller combined teaches further wherein the mobile unit (Gyorfi: handheld mobile device 105; fig.3) includes a signal output unit (Gyorfi: user display 205 of handheld mobile device 105; fig.3; speaker of mobile device 105, par.0037), and the method further comprises: outputting, by the signal output unit (Gyorfi: display 205 where arrows 206 light up to provide azimuth direction to a particular tag, par.0038; audio output of the speaker, par.0037), information to process the at least one workpiece (Gyorfi: range information of the asset tag 104 to locate a particular asset tag, par.0037), the information comprising data about a number of workpieces (Gyorfi: determine the number of asset tag 104 responded, par.0035-0036), missing workpieces (Gyorfi: determine the number of asset tag 104 not responded, par.0035-0036), a subsequent processing step, an underlying order, a customer, or a desired material, wherein the signal output unit is selected from the group consisting of: an optical signal unit (Gyorfi: display 205 where arrows 206 light up to provide azimuth direction to a particular tag, par.0038), an acoustic signal unit (Gyorfi: audible indication par.0030-0031, par.0037), and a vibration signal unit.

With respect to claim 7, Gyorfi and Muller combined teaches further comprising: associating the mobile unit with an operator (Gyorfi: user of mobile device 105, fig.3 and par.0031), transport device, machine tool, or tool; determining, by the interior localization system, the position of the mobile unit (Gyorfi: determine a coordinate frame and relative positions and orientations of an RFID reader 105 and an RFID tag 104, 

With respect to claim 8, Gyorfi and Muller combined teaches further comprising: defining zones or spatial gates in the manufacturing hall (Muller: recognition of the respective workpiece to be machined or its position and/or orientation in space from the camera captured images, par.0004, par.0029); and comparing the determined position to the zones or to the spatial gates to control manufacturing the end product based on the comparison (Muller: detected or recognized moving objects by robotic handling devices are within range of 76-77GHz, par.0012 and par.0019).

With respect to claim 9, Gyorfi and Muller combined teaches further wherein comparing the determined position to the zones or to the spatial gates results in determining that the mobile unit is located in a zone or have left the zone, or have passed a spatial gate (Muller: detection of spatial orientation or position of objects via moving conveyor, par.0001; control the robotic handling device for synchronization and coordination of movements and positioning of handling device and object of particular workpiece used with radar sensor detection to measure transit time and transit time differences, par.0022-0024).

With respect to claim 10, Gyorfi and Muller combined teaches further wherein in response to integrating the determined position into the manufacturing control system, the method further comprises one or more of: transmitting signals to support localization 

With respect to claim 16, Gyorfi fails to teaches further wherein the position of the mobile unit is determined with an accuracy of less than 30 cm.
However, it is known by Muller to teach of a manufacturing control system of an industrial manufacturing plant to control industrial processing of workpieces from steel or sheet metal in a manufacturing hall to manufacture an end product (Muller: control the robotic handling device for synchronization and coordination of movements and positioning of handling device and object of particular workpiece, par.0015; workpieces such as metallic workpieces in the automotive industrial production and manufacturing, 
Because Muller is also directed to determining position of a workpiece in the manufacturing controlled system of a manufacturing plant (Muller: fig.2; Gyorfi: par.0027), it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the manufacturing controlled assets/workpieces tracking system of Gyorfi with a metal/steel industrial environment where the determined distance between workpiece and remote device is less than 30 cm as taught by Muller for the purpose of asset control when it is desirable to know the locations of workpieces/objects within the confinement of space, such as factory floor as taught by Gyorfi (Gyorfi: par.0002) and in an automated industrial plant as taught by Muller (Muller: par.0027) for the purpose of determing the respective handling, mounting, and tracking workpieces with sufficient accuracy (Muller: par.0004).

The additional prior arts made of record and have not been relied upon are considered pertinent to applicant's disclosure as follows: US2004/0102864, US2013/0233922, US2013/0233922, US20190026690, and DE102013001987.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 8am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                   February 17, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This limitation as recited in the preamble, is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
        
        2 This limitation as recited in the preamble, is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).